Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application was filed on (9/5/2018).   Claims (1-11) were examined in a Non-Final on (8/5/2020) after election of claims 1-11 by the Applicant. A Final office action in response to Applicants submission dated 10/29/2020 was mailed on 1/1/2021. Claims 1-11 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered. Independent claims 1 and 10 were amended by this submission. 
These claims are further amended and withdrawn claims 12-14 are cancelled by the Examiners Amendment as below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 

Claims 1 and 10 are amended further as below and claims 12-14 are cancelled.

1. (Currently amended) A plasma probe device comprising: 
an antenna unit installed in interior space of a wall defining a processing chamber or interior space of a mounting table through a sealing member; 
an electrode connected to the antenna unit; and 
a dielectric support portion made of a dielectric material and configured to support the antenna unit in the interior space of the wall or in the interior space of the mounting table, 
wherein a first portion of a front end surface of the antenna unit is exposed through an opening in the wall or an opening in the mounting table 
wherein a second portion of the front end surface of the antenna unit around the first portion is separated from a facing surface of the wall or a facing surface of the mounting table with a gap, the facing surface of the wall defining the interior space of the wall and facing the second portion of the front end surface of the antenna unit, the facing surface of the mounting table defining the interior space of the mounting table and facing the second portion of the front end surface of the antenna unit, 
wherein the front end surface of the antenna unit is depressed from a surface of the wall at an opposite side of the facing surface of the wall or a surface of the mounting table at an opposite side of the facing surface of the mounting table.



10. (Currently amended) A plasma processing apparatus comprising: 
a processing chamber defined at least by a wall; 
a plurality of microwave radiation mechanisms configured to radiate microwaves outputted from an output unit of a microwave plasma source into the processing chamber; and 
a plasma probe device including: 
an antenna unit installed in an interior space of the wall or in an interior space of a mounting table via a sealing member;
an electrode connected to the antenna unit; and 
a dielectric support portion made of a dielectric material and configured to support the antenna unit in the interior space of the wall or the interior space of the mounting tabl
wherein a first portion of a front end surface of the antenna unit is exposed through an opening in the wall or an opening in the mounting table 
wherein a second portion of the front end surface of the antenna unit around the first portion is separated from a facing surface of the wall or a facing surface of the mounting table with a gap, the facing surface of the wall 4defining the interior space of the wall and facing the second portion of the front end surface of the antenna unit, the facing surface of the mounting table defining the interior space of the mounting table and facing the second portion of the front end surface of the antenna unit,
wherein the front end surface of the antenna unit is depressed from a surface of the wall at an opposite side of the facing surface of the wall or a surface of the mounting table at an opposite side of the facing surface of the mounting table.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable since the closest prior art of Yasaka does not disclose the peripheral gap in front of the probe antenna in view of other limitations of claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716